NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XUNSE HAN,                                      No.    14-73636

                Petitioner,                     Agency No. A088-473-728

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Xunse Han, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Han’s testimony, declaration, and statements

made during her asylum interview as to how many home church gatherings she

attended in China, and her internally inconsistent testimony as to the length of her

interrogation in detention. See id. at 1048 (adverse credibility finding reasonable

under the totality of the circumstances).

      In the absence of credible testimony, in this case, Han’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Han’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and Han does not point to any other evidence in the

record that compels the conclusion that it is more likely than not she would be

tortured by or with the consent or acquiescence of a public official in China. See id.

at 1156-57.

      Finally, the BIA did not abuse its discretion in declining to remand in light

of the evidence Han submitted on appeal. See 8 C.F.R. § 1003.2(c)(1); Romero-


                                            2                                  14-73636
Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008) (“The BIA abuses its

discretion if its decision is arbitrary, irrational, or contrary to law.” (internal

citation and quotation marks omitted)).

       PETITION FOR REVIEW DENIED.




                                             3                                        14-73636